Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 6/22/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 1/6/2021, with a priority to JP 2020-005402 filed 01/16/2020.
Claim(s) 1-3, 5-10 are pending for examination. Claim(s) 1, 10 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams; Jason James US Pub. No. 2017/0220859 (Grams) in view of Mehra; Ashutosh et al.  US Pub. No. 2021/0117667 (Mehra) in view of Zelenkov; Yury Grigorievich US Pub. No. 2017/0228369 (Zelenkov). 

Claim 1: 
	Grams teaches: 
An information processing apparatus comprising:
an image reading device that reads an image of a source document [¶ 0001-05, 24] (receive image or written text); and
a control device including a processor, and configured to act, when the processor executes a control program, as:
a text converter that converts a source image acquired by the image reading device through reading of the source document, into text data [¶ 0002, 0032-33, 40, 45-46] (convert to electronic form, generate a binary image and convert to a transformed image);
a divider that divides the text data converted by the text converter into a plurality of text groups, using a predetermined criterion [¶ 0025-26] (divide text into bounding boxes, depending on if there is a bullet, a bullet is “a predetermined criterion”);
… 

Grams teaches, but Mehra also teaches:
a divider that divides the text data converted by the text converter into a plurality of text groups, using a predetermined criterion [¶ 0058] (divider), 
	
Grams fails to teach, but Mehra teaches: 
a display device, wherein the control device further acts as a controller that causes the display device to display the processed text data [¶ 0021, 28, Figs. 4-12] (display text), and
wherein the divider performs, as an operation according to the predetermined criterion, a division operation, in which the divider recognizes, in the text data, a first text written in a specific font and a second text written in the specific font that appears next to the first text [¶ 0032, 46, 49, 53, 56-58, 61, 64, 70, 75] (font properties may be used as well to determine similarities between adjacent structural elements, such as determining that the unclassified text structures use the same font size and style as each of the adjacent classified text structure) [¶ 0060] (adjacent text can be observed to identify the use of sequential numbers (e.g., 6, 7, 8, 9)), and
divides, from the text data, a section from the first text to a text immediately before the second text, as one text group [¶ 0058] (divider). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying lists in Grams and the method of identifying document structures in Mehra, with a reasonable expectation of success. 
	The motivation for this combination would have been “improving the identification of document structural elements” [Mehra: ¶ 0004].
	
Grams, Mehra fails to teach, but Zelenkov teaches:
an extractor that extracts, from the plurality of text groups divided by the divider, a key text group containing a specific word identified by a predetermined rule, [¶ 0006, 08, 11, 14] (extract) [¶ 119-121] (generate a context-independent relation (CIR) value for a given concept phrase) [¶ 0123-125] (second analysis to generate a context-dependent relation (CDR) value for the given concept phrase) [¶ 0126-129] (total CIR weight and a total CDR weight for each of the concept phrases); and
a text processor that creates processed text by rearranging order of the plurality of text groups data by placing the key text group at a head position, and placing remaining text groups other than the key text group in the plurality of text groups, at a position subsequent to the key text group [¶ 0087] (re-arranges the words 308 of the given concept phrase such that a re-arranged version of the concept phrase has the main word as a first word); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying lists in Grams and the method of identifying document structures in Mehra and the method of processing text in Zelenkov, with a reasonable expectation of success. 
	The motivation for this combination would have been “making a positive impact on the quality of the summary” [Zelenkov: ¶ 0009].

Claim 2: 
	Zelenkov teaches: 
The information processing apparatus according to claim 1, wherein the extractor further extracts, from the remaining text groups, a new key text group containing a new specific word identified by the rule [¶ 0006, 08, 11, 14] (extract) [¶ 119-121] (generate a context-independent relation (CIR) value for a given concept phrase) [¶ 0123-125] (second analysis to generate a context-dependent relation (CDR) value for the given concept phrase) [¶ 0126-129] (total CIR weight and a total CDR weight for each of the concept phrases), and
the text processor creates the processed text data, by rearranging order of the plurality of text groups by placing the new key text group at a position subsequent to the key text group extracted earlier [¶ 0087] (re-arranges the words 308 of the given concept phrase such that a re-arranged version of the concept phrase has the main word as a first word), and
placing text groups other than the new key text group in the remaining text groups, at a position subsequent to the new key text group, as a new remaining text group [¶ 0087] (re-arranges the words 308 of the given concept phrase such that a re-arranged version of the concept phrase has the main word as a first word). 

Claim 3: 
	Zelenkov teaches: 
The information processing apparatus according to claim 2, wherein, each time the new remaining text groups are created, the extractor extracts the new key text group, and the text processor creates the processed text data [¶ 0006, 08, 11, 14] (extract) [¶ 119-121] (generate a context-independent relation (CIR) value for a given concept phrase) [¶ 0123-125] (second analysis to generate a context-dependent relation (CDR) value for the given concept phrase) [¶ 0126-129] (total CIR weight and a total CDR weight for each of the concept phrases). 

Claim 5: 
	Mehra teaches:
The information processing apparatus according to claim 1, wherein, as the operation according to the predetermined criterion, the divider keeps from regarding as one text group, despite the second text having appeared following the first text, provided that a predetermined numbering is given to the second text, until still another second text of the specific font without the numbering appears [¶ 0032, 46, 49, 53, 56-58, 61, 64, 70, 75] (font properties may be used as well to determine similarities between adjacent structural elements, such as determining that the unclassified text structures use the same font size and style as each of the adjacent classified text structure) [¶ 0060] (adjacent text can be observed to identify the use of sequential numbers (e.g., 6, 7, 8, 9)) [¶ 0046-54, 74-80] (font comparison, compare previous, compare next, size, indentation, formatting including bold, italic, underline, uppercase).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying lists in Grams and the method of identifying data structures in Gelosi and the method of heading detection in Ilić, with a reasonable expectation of success. 
	The motivation for this combination would have been to “accurately identify the structural elements of the base document” [Ilić: ¶ 0001-03].

Claim 6: 
	Zelenkov teaches: 
The information processing apparatus according to claim 1, wherein the extractor adopts the rule including designating a word that appears first, or appears most frequently, among the words contained in the text data, as the specific word [¶ 0014, 38, 39, 89, 101, 119, 123-124, 154-155, 187-188199-200] (ratio of co-inclusion).

Claim(s) 10: 
Claim(s) 10 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “information processing apparatus” claim, Claim 10 is a “image forming apparatus” claim, but the steps or elements of each claim are essentially the same. 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams; Jason James US Pub. No. 2017/0220859 (Grams) in view of Mehra; Ashutosh et al.  US Pub. No. 2021/0117667 (Mehra) in view of Zelenkov; Yury Grigorievich US Pub. No. 2017/0228369 (Zelenkov) in view of Kraley; Michael US Pub. No. 2018/0039907 (Kraley).
Claim 7: 
	Grams, Mehra, Zelenkov teach all the elements shown above. 
Grams, Mehra, Zelenkov fail to teach, but Kraley teaches:
The information processing apparatus according to claim 1, further comprising:
a touch panel provided on the display device, and through which an instruction of a user is inputted, according to a touch of the user on a screen of the display device [¶ 0032] (touch sensitive surface to receive information and input), 
the text processor converts a text group designated by an instruction inputted through the touch panel, while the processed text data is displayed on the display device by the controller, into a predetermined font [¶ 0009, 12, 13, 18, 24-27, 37-38, 42-43, 47] (visual appearance of a given document part can be defined by one or more feature-value pairs which associate a particular value with a particular formatting feature, value pairs include font=Arial) [¶ 0046, Fig. 5] (interface to review document, accept or modify categorization).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying lists in Grams and the method of identifying document structures in Mehra and the method of summarization in Zelenkov and the method of structure extraction in Kraley, with a reasonable expectation of success. 
	The motivation for this combination would have been to make it “easier to navigate and understand a document” [Kraley: ¶ 0002].

Claim 8: 
	Kraley teaches:
The information processing apparatus according to claim 7, wherein the text processor moves the text group designated by the instruction inputted through the touch panel, while the processed text data is displayed on the display device by the controller, to a position designated by the instruction [¶ 0046, Fig. 5] (interface to review document, accept or modify categorization).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams; Jason James US Pub. No. 2017/0220859 (Grams) in view of Mehra; Ashutosh et al.  US Pub. No. 2021/0117667 (Mehra) in view of Zelenkov; Yury Grigorievich US Pub. No. 2017/0228369 (Zelenkov) in view of Kraley; Michael US Pub. No. 2018/0039907 (Kraley) in view of Ric; Fabien et al. US Pub. No. 2018/0114059 (Ric).
Claim 9: 
	Grams, Mehra, Zelenkov, Kraley teach all the elements shown above. 
Grams, Mehra, Zelenkov, Kraley fail to teach, but Ric teaches:
The information processing apparatus according to claim 8, wherein the text processor converts the moved text data into a predetermined font, according to a position to which the text data has been moved [¶ 0264-268] (The local font sizes may be scaled by one or more pre-defined, and/or UI settable, scaling factors based on category, or hierarchy level).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying lists in Grams and the method of identifying document structures in Mehra and the method of summarization in Zelenkov and the method of structure extraction in Kraley with the method of managing digital ink in Ric, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improvement to the look of typeset converted handwritten structured ink” [Ric: ¶ 0274].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Ahn; Hee-bum et al. US 20150073779 teaches:  receiving a handwriting input from a user, recognizing the received handwriting input and converting the recognized handwriting input into text information, recognizing a paragraph form of the received handwriting input, and applying the recognized paragraph form to the converted text information. 
Gupta; Mohit et al. US 20210110153 teaches: classified headings are utilized to generate a sectioned version of the digital document (“sectioned document”) that is divided into different sections based on the headings. 
Predovic; Goran et al. US 20090304283 teaches: input may be provided to identify misrecognized strokes and a correct terminal production, or symbol corresponding to the misrecognized strokes. 
Chen, Tongxian et al. US 20050063591 teaches: [Fig. 13] detect a list such as a bulleted or numbered list of items in ink input, a group of lines may first be selected as a candidate list. Indentation level clustering and bullet detection may then be performed to determine the structure of the list. 
Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi) [¶ 0099-100, 314, 350-351, 365] (keyword list and table, identify elements based on keywords) [¶ 0105-116, 172, 176-177, 291] (heading for sections are identified and are arranged into a hierarchy of section and subsections) [¶ 0007-16] (section, subsection) [¶ 0065-66, 79-81, 94-105] (section hierarchy with keywords for section and subsection, a subsection is a “position subsequent” and each subsection is a “new remaining text group”). [Gelosi: ¶ 0005, 249, 383] (“improved document navigability” and “improved performance”). 
Ilić; Andreja et al. US Pub. No. 202/00184013 (Ilić) [¶ 0046-54, 74-80] (font comparison, compare previous, compare next, size, indentation, formatting including bold, italic, underline, uppercase) [¶ 0032, 71-72] (term frequency-inverse document frequency of the paragraph would include frequency for each word) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov